Title: From Thomas Jefferson to James Oldham, 29 May 1803
From: Jefferson, Thomas
To: Oldham, James


          
            Sir
            Washington May 29. 1803
          
          On the 26th. inst. there were shipped from Philadelphia 2 boxes of sheet iron for the terras, bent & painted ready to be laid. these contain 39. sheets only. for the terras it will take
          
            
              
              96.
              sheets in the whole and
            
            
              
              20.
              do. for the 8. gutturs of the porticos & piazzas 
            
            
              
               3.
              do. for the gutturs where the roof joins the walls of the dome room
            
            
              
              119
              in the whole.
            
          
          so that about a third only of the whole is shipped; this will cover about 25. f. in length of the terras. the rest are promised as fast as they can be prepared. I am informed however that these sheets are not in one piece each, but in two put together with a tuck thus  consequently you must observe to put the proper end uppermost. I will direct them, as soon as they have 60. sheets more ready, to send them off, that the terras may be compleated. those for the gutturs of the porticos &c [ma]y come last.
          I have this day calculated the number of pannels &c of the ballustrade, & find [th]ere will be 26. pannels of from 5. to 6. ballusters each, 8 pilasters of 2f—6I and 24. do. of 2. feet breadth each. the thickness of the pilasters double that of the balluster. this will take in the whole 136. ballusters, but say 150. but this is on the supposition the ballusters are 5. I. thick, as I believe they are, for I have no note of them here, and am not very certain in my recollection of them. if they are smaller or larger, they will take more or fewer exactly in proportion to the error I commit in estimating their size: for instance if they are only 4. I. diameter, then it will take 5. for every 4. of my estimate, that is to say 188 instead of 150.
          I think it would be better to use these first sheets over the hall, leaving the two ends of the terras to be done last: because these will compleatly cover the hall, so that the work in it may be begun. Accept my best wishes
          
            Th: Jefferson
          
          
            P.S. on second thoughts I will direct the sheets to be forwarded in parcels of 30. as fast as done, because each 30. will finish one end of the terras, the middle part being covered with those now sent.
          
        